Citation Nr: 1619715	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Indianapolis, Indiana RO.  In September 2009, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of the hearing is in the record.   In August 2013, a Veterans Law Judge remanded the matter for additional evidentiary development; the claims file has been reassigned to the undersigned.  

The Board's August 2013 remand also addressed claims for service connection for a respiratory disability and a skin disability.  A February 2014 rating decision granted service connection for COPD and restrictive lung disease, and for an infectious skin condition.  The Veteran has not expressed disagreement with that rating decision.  Accordingly, those matters are no longer before the Board.


FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of service connection for a low back disability; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for service connection for a low back disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.    Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In April 2009, the Veteran filed a substantive appeal perfecting his appeal in the matter of service connection for a low back disability.  In August 2013, the Board remanded the matter for further evidentiary development.  In August 2014, the Veteran submitted a statement indicating, "I wish to cancel my appeal."  As he has withdrawn his appeal in this matter, there is no allegation of error of fact or law for appellate consideration regarding service connection for a low back disability.  The Board has no further jurisdiction in this matter; the appeal in the matter must be dismissed.


ORDER

The appeal in the matter of service connection for a low back disability is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


